Title: From James Madison to Thomas FitzSimons, 11 April 1806 (Abstract)
From: Madison, James
To: FitzSimons, Thomas


                    § To Thomas FitzSimons. 11 April 1806, Department of State. “The enclosed letter to Messrs. Snell, Stag & Co. will explain to you such circumstances respecting the alledged blockade of Curraçao, as may influence the measures taken for obtaining restitution of the captured property. The mode of instituting & prosecuting appeals from sentences of condemnation in the French Colonies is regulated in the recent ordinances respecting cruising; but in practice it would be safest to resort to the advice of the profession for details, on a correct conformity with which the safety of the property may depend.”
                